      Case 4:18-cv-03923 Document 15 Filed on 09/09/19 in TXSD Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


ROBERT POWE,
         Plaintiff,

       v.

WRIGHT NATIONAL FLOOD                                 Civil Action No.: 4:18-cv-03923
INSURANCE COMPANY,
          Defendants.




RE:    Powe v. Wright National Flood Insurance Company, 4:18-cv-03923, Agreed Plaintiffs
       and Defendant’s Request to Refer Case to Mediation With United States Magistrate
       Judge Andrew Edison

Dear Judge Lake:

       The parties to the above-referenced civil case are interested in participating in a settlement

conference. Accordingly, the parties request that the Court refer this case to United States

Magistrate Judge Andrew M. Edison for purposes of mediation only.


                                              Law Office of Shane McClelland

                                              By: /s/ Shane McClelland
                                              Shane McClelland
                                              State Bar No. 24046383
                                              Southern District Bar No. 642324
                                              Attorney-in-Charge for Plaintiffs
                                              440 Cobia Drive, Ste. 101
                                              Katy, Texas 77494
                                              Phone: (713) 987-7107
                                              Fax: (832) 827-4207
                                              Email: Shane@hmtrial.com

                                              /s/ Alexander S. de Witt
                                              Alexander S. de Witt
Case 4:18-cv-03923 Document 15 Filed on 09/09/19 in TXSD Page 2 of 3



                               Virginia State Bar No. 42708
                               Federal I.D. No. 3087027
                               FREEBORN & PETERS LLP
                               901 East Byrd Street, Suite 950
                               Richmond, VA 23219
                               Telephone:     (804) 644-1300
                               Facsimile:     (804) 644-1354
                               E-mail: adewitt@freeborn.com

                               Bradley K. Jones
                               Texas State Bar No. 24060041
                               Federal ID No. 931122
                               BAKER & HOSTETLER, LLP
                               811 Main Street, Suite 1100
                               Houston, Texas 77002
                               Telephone:    (713) 751-1600
                               Facsimile:    (713) 751-1717
                               E-mail: bkjones@bakerlaw.com




                                  2
     Case 4:18-cv-03923 Document 15 Filed on 09/09/19 in TXSD Page 3 of 3




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


ROBERT POWE,
         Plaintiff,

       v.

WRIGHT NATIONAL FLOOD                              Civil Action No.: 4:18-cv-03923
INSURANCE COMPANY,
          Defendants.




                                          ORDER

       Plaintiff and Defendant have requested that this matter be referred for a settlement

conference with United States Magistrate Judge Andrew M. Edison. Accordingly, this case is

referred to United States Magistrate Judge Andrew M. Edison for purposes of mediation only.




                                                          ______________________________
                                                          United States District Court Judge
